Citation Nr: 1415251	
Decision Date: 04/08/14    Archive Date: 04/15/14

DOCKET NO.  10-49 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for a bilateral knee disability.

2. Entitlement to service connection for a bilateral ankle disability.

3. Entitlement to a compensable rating for carpal tunnel syndrome of the right wrist.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

C. de Jong, Associate Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from February 1982 to February 2002.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the RO in Cleveland, Ohio, on brokerage for the RO in Houston, Texas, which retains original jurisdiction.  In pertinent part, the rating decision denied service connection for the Veteran's bilateral knee and ankle disabilities, and granted service connection for carpal tunnel syndrome of the right wrist, assigning a noncompensable disability rating.  

The Veteran testified before the undersigned at an October 2012 hearing at the RO.  A transcript has been associated with the file.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" and VBMS systems to insure a total review of the evidence. 
 
The issue of entitlement to a compensable rating for carpal tunnel syndrome of the right wrist is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1. The Veteran's current bilateral knee disability is related to his active service.

2. The Veteran's current bilateral ankle disability is related to his active service.
CONCLUSIONS OF LAW

1. The criteria for service connection for a bilateral knee disability have been met. 38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013). 

2. The criteria for service connection for a bilateral ankle disability have been met. 38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

The Veteran has a current diagnosis of arthritis, which is included in the list of chronic diseases under 38 C.F.R. § 3.309(a).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

A. Knees

The Veteran has consistently asserted throughout the period on appeal that his current bilateral knee disability is a result of the activities he performed in his role as a multiple launch rocket systems crewmember, as well as the knee injuries he sustained during his 20 years of service.  

The medical evidence of record shows the Veteran has a current diagnosis of arthritis in both knees.  The first element of his service connection claim is met.  

The Veteran testified at his October 2012 Board hearing regarding his multiple knee injuries and complaints of knee pain during service.  The Veteran's service treatment records corroborate his testimony, showing he was treated for left and right knee injuries, and that on several other occasions he complained of chronic pain in both knees.  The second element of his service connection claim is met.  

The Veteran testified at his October 2012 Board hearing that he had experienced chronic bilateral knee pain since service.  He reported that he believed his in-service knee injuries, as well as 20 years of repetitive motions such as climbing up and jumping down from the high cabs of rocket launchers and ammunition carrier trucks had resulted in his current bilateral knee disability.  

The Veteran was afforded a March 2008 VA examination to evaluate his current bilateral knee disability.  The examiner provided a diagnosis of bilateral knee arthritis.  The examiner noted the Veteran's service treatment records did not indicate any specific knee injury during service.  Review of the Veteran's service treatment records in fact shows treatment for injuries to both knees; thus the examiner's statement is clearly incorrect.  The examiner opined that there was no documentation in the Veteran's service treatment records that he sustained injuries severe enough to advanced arthritis, and noted there was no diagnosis of bilateral knee arthritis at the time of the Veteran's separation from service.  On that basis, the VA examiner concluded the Veteran's current bilateral knee arthritis was not due to his service.  

As noted above, the VA examiner's conclusion seems to rest in part on the incorrect premise that the Veteran did not sustain knee "injuries" in service.  Therefore, the examiner's opinion is of little probative value.  The Veteran has consistently reported experiencing chronic bilateral knee pain, a symptom of bilateral knee arthritis, since he was discharged from service.  The Veteran's service treatment records show multiple complaints of such symptoms, although no arthritis diagnosis was rendered by the time the Veteran was discharged in 2002.  The Veteran's post-service treatment records corroborate his reports of continuous bilateral knee pain, showing that he has consistently sought treatment for this arthritis symptom from shortly after his discharge to the present.  

The Board finds the weight of the competent and credible evidence shows a relationship between the Veteran's current bilateral knee arthritis and his service.  Accordingly, the third element of his service connection claim is met and the claim must be granted.  

B. Ankles

The Veteran has consistently asserted that his current bilateral ankle disability is a result of injuries he sustained during service, as well as the activities he routinely performed for 20 years in his role as a multiple launch rocket systems crewmember.  

The medical evidence of record shows the Veteran has multiple current diagnoses in his ankles, including bilateral bone spurs and tendonitis.  The first element of his service connection claim is met.  

The Veteran testified at his October 2012 Board hearing regarding his in-service ankle injury and his multiple complaints of pain in both ankles during service.  The Veteran's service treatment records corroborate his testimony, showing the Veteran suffered a left ankle injury in 2001 and subsequently complained of chronic left ankle pain for the remainder of his time in service.  His service treatment records also show complaints of and treatment for right ankle pain on several occasions, beginning in 1993.  The second element of his service connection claim is met.  

The Veteran testified at his October 2012 Board hearing that he has experienced chronic bilateral ankle pain since around 2001.  He reported that he believed his in-service ankle injury, and the same in-service activities that were hard on his knee joints, damaged his ankles and resulted in his current bilateral ankle disability.  
The Veteran's bilateral ankle disability was evaluated at his March 2008 VA examination.  The examiner stated that the Veteran's ankles both had a normal physical examination, and did not provide a diagnosis related to his ankles.  However, X-ray reports included with the examination show bone spurs in both ankles, and include a note that an ossific density in the left ankle was likely posttraumatic.  The Board notes that the ankle injury the Veteran sustained in service was to the left ankle.  

The VA examiner stated the Veteran did not have any specific ankle injury in service.  Again, this statement is clearly incorrect, as the Veteran's service treatment records show a left ankle injury in October 2000.  The examiner does acknowledge the Veteran's service treatment records show multiple complaints of ankle pain throughout his time in service.  The examiner opined the Veteran's current bilateral ankle symptomatology was not related to anything that happened to him during service, although it unclear how the examiner reached this conclusion.  As the conclusion again seems to rest on the incorrect premise that the Veteran did not sustain any in-service ankle injuries, this opinion is also of little probative value.  

The Veteran has consistently reported experiencing chronic bilateral ankle pain since around 2001, at which time he was still in service.  His post-service treatment records show continuous treatment for bilateral ankle pain and swelling, and his service treatment records show multiple complaints of chronic pain in both ankles, as well as a left ankle injury.  The Veteran's reports of chronic ankle pain from service to the present are competent and credible, and are entitled to greater probative weight than the VA examiner's opinion based on incorrect facts.  Accordingly, the Board finds a preponderance of the competent and credible evidence indicates a relationship between the Veteran's current bilateral ankle disability and his service.  The third element of his service connection claim is met and the claim must be granted.  

ORDER

Entitlement to service connection for a bilateral knee disability is granted.  

Entitlement to service connection for a bilateral ankle disability is granted.  


REMAND

The Veteran is currently assigned a noncompensable disability rating for his service-connected carpal tunnel syndrome of the right wrist.  Throughout the period on appeal, the Veteran has asserted that the severity of his carpal tunnel symptoms warrants an increased, compensable rating for this disability.  

In his November 2010 substantive appeal, the Veteran reported that his current carpal tunnel syndrome was manifested by loss of grip, and that if he held his right hand in one position for an extended period of time the hand would go numb.  At his October 2012 Board hearing, the Veteran testified that when he rode his motorcycle, he lost all feeling in his right hand and that the hand often went completely numb.  He reported that four to five days per month, he experienced constant shooting pain from the wrist to the ends of the fingers and that on better days he would only experience such severe shooting pain on an occasional basis. He also reported that he had a difficult time grasping and manipulating objects, and that it was painful to reach for objects in certain ways. The Veteran's wife testified that she often witnessed the Veteran cringe when reaching for an object due to the pain.  

The Veteran's only VA examination in connection with his claim for carpal tunnel syndrome of the right wrist took place in March 2008.  If VA provides a claimant with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Since that date, the Veteran has submitted statements and testified regarding the severity of his symptoms.  As this evidence appears to show carpal tunnel symptoms that are of a compensable degree of severity, and the Veteran's last VA examination was over six years ago, the Veteran must be afforded a new examination that is adequate to evaluate the current severity of his carpal tunnel syndrome of the right wrist.  

As the Board must remand in any case, any outstanding VA and private treatment records related to carpal tunnel syndrome should be obtained, as the evidence of record indicates the Veteran has continued to receive treatment for this disability throughout the period on appeal.  

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to identify any outstanding VA and/or private treatment records related to his carpal tunnel syndrome of the right wrist from July 2007 to the present.  

Once the Veteran identifies any such records, obtain appropriate consent and release forms and then attempt to secure and associate with the claims file all relevant treatment records.  

If the requested records are unavailable or the search for them otherwise yields negative results and further attempts to obtain the records would be futile, this must be documented in the claims file and the Veteran and his representative must be notified.  

2. After obtaining any identified treatment records or determining they are not available, schedule the Veteran for appropriate examination to determine the current level of severity of his service-connected carpal tunnel syndrome of the right wrist.  Any and all studies deemed necessary should be completed.  

The claims file must be made available to the examiner for review in conjunction with the examination and the examination report should reflect that such review is accomplished.  

The examiner should report the current subjective and objective symptoms and manifestations associated with the Veteran's service-connected carpal tunnel syndrome of the right wrist, including whether his carpal tunnel syndrome is manifested by "mild," "moderate," or "severe" incomplete paralysis or complete paralysis of the median nerve.  

3. After completion of the above and any additional development deemed necessary, readjudicate the claim.  If the issue on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and afforded the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


